               Case 3:20-mj-71712-MAG Document 9 Filed 12/08/20 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7                               UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION
10                                              –ooo–
11    UNITED STATES OF AMERICA,                     No. CR. 20-mj-71712-MAG
12                  Plaintiff,
13                                                  STIPULATION AND PROPOSED
14    vs.                                           ORDER TO PERMIT OUT-OF-
                                                    DISTRICT TRAVEL
15                                                  ________________________________
      ANDREW CHAPIN
16                  Defendant.
17                                              /

18          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
19   Assistant United States Attorney Scott Joiner, hereby request that Mr. Chapin be
20   permitted to travel out of the district to Southbury, Connecticut from December 22, 2020
21   through December 31, 2020. The purpose of the travel is to spend the holidays with his
22   family.
23   ///
24   ///
25   ///
26   ///
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG
              Case 3:20-mj-71712-MAG Document 9 Filed 12/08/20 Page 2 of 2


            Brad Wilson from the Office of Pretrial Services has no objection to this trip.
 1
 2
 3   Date: December 8, 2020                            Respectfully submitted,
 4
 5                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
 6                                                     Counsel for Defendant
                                                       Andrew Chapin
 7
 8   Date: December 8, 2020                            _________/s/_______________
                                                       SCOTT JOINER
 9                                                     Assistant United States Attorney
10
11
12
     SO ORDERED:                        ____________________________________
13                                      HONORABLE JACQUELINE S. CORLEY
                                        United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG                                            2
